DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/20 has been entered.
 
Response to Amendment
	Applicant’s amendment of 10/27/20 does not render the application allowable.
Remarks
	Applicant has amended claims 1, 3, 6-9, 11-12 cancelled claims 2 and 4. Claims 1, 3, 5-12 are pending in the application and are considered on their merits below.
Status of Objections and Rejections
	All rejections from the previous office action are withdrawn in view of Applicant’s amendments.  New grounds of rejection, necessitated by the amendments, are set forth below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The parenthetical limitation of “(C4-C8)” is indefinite as it is unclear as to whether the limitation is required or optional.  Appropriate clarification and/or correction are required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5, 7-11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen (CN105489775, machine translation provided).
As to claim 1, Chen is directed to a perovskite solar cell (layered perovskite solar cell, p2 para 1) comprising:
A perovskite organometal halide layer comprising an organometal halide having a perovskite crystal structure (ABX3; p2 para 6); and
A crystalline halide formed on the perovskite organometal halide wherein the crystalline halide has a crystal structure that is different from the perovskite structure (lead halide; pp 2 para 3-4), 
Wherein the crystalline halide is a reaction product between a second organometal halide of the same kind or different from the organometal halide of the perovskite organometal halide layer and a quaternary ammonium salt satisfying chemical formula 1 (see instant claim 1) where R is C5-C10 alkyl, R1, 2, and 3 are independent C1-C3 alkyl and X is halogen (CTAB; page 2 para 3-4…CTAB taught by instant para 0070).
The prior art fails to explicitly call out of the relative band gap energies of the organometal halide and perovskite organometal halide layers and the relative valence band maximum energies.  However, the prior art teaches materials indicated by the instant disclosure as being preferred/working examples.  As same materials are understood to have same characteristics, the Examiner notes that 
Regarding claim 3, though the prior art fails to explicitly call out the diffraction peak of the crystalline halide of 2theta of 4-6O on x-ray diffraction pattern using a Cu Kalfa line..  However, the prior art teaches materials indicated by the instant disclosure as being preferred/working examples.  As same materials are understood to have same characteristics, the Examiner notes that these limitations are necessarily met by the materials taught by the Chen reference (see MPEP 2112.02(1)).  
Regarding claim 5, the prior art teaches the chemical formula 1 having R1, 2, and 3 being methyl (CTAB; pp2 para 3-4).
Regarding claim 7, the reference teaches the second organometal halide being the same kind as the organometal halide of the perovskite organometal halide layer and the reaction product is fabricated by applying a solution of the quaternary ammonium salt to the perovskite layer followed by thermal treatment (page 2 para 3-4).
Regarding claim 8, the reference fails to explicitly call out the band gap energy of the crystalline halide.  However, the prior art teaches materials indicated by the instant disclosure as being preferred/working examples.  As same materials are understood to have same characteristics, the Examiner notes that these limitations are necessarily met by the materials taught by the Chen reference (see MPEP 2112.02(1)).  
Regarding claim 9, the reference teaches the crystalline halide layer having a thickness of 10nm (page 4 para 4) which reads on the range of 1-10nm.  When, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art (see MPEP § 2131.03).
	Regarding claim 10, the reference teaches an electron transport structure (page 2 para 7).
.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (CN 105489775).
.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (CN105489775) as applied to claim 1 above, and further in view of Hu (Hybrid Perovskite/Perovskite Heterojunction Solar cells, cited in IDS).
Regarding claim 12, Applicant is directed above for a full discussion of Chen as applied to claim 1.  Chen fails to teach the hole transport structure being a polyalkyl (C4-C8) thiophene.
Hu is directed to a perovskite based solar cell configuration with a hole transport layer comprising a polyalkyl thiophene (PEDOT:PSS) as a well-known and widely used hole transport material (page 5999, para 2).  
A skilled artisan reading Chen in its entirety would have looked to the prior art to glean appropriate hole transport layers, such as the teachings of Hu which direct a PEDOT:PSS hole transport and therefor the use of such would have been within purview at the time of the invention.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNON M GARDNER whose telephone number is (571)270-5270.  The examiner can normally be reached on Monday-Friday 5:00am-7:00am; 9:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571.272.1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHANNON M GARDNER/Primary Examiner, Art Unit 1726